I find myself unable to agree with the conclusion reached by the majority. The case has been so fully stated, and the authorities reviewed at such length, in the majority opinion, that it will not be necessary to do more than briefly state *Page 839 
the reasons for this dissent. The rules for determining whether a will is conditional or not, as stated by text-writers and in the leading cases, are accurately stated in the majority opinion, but in my judgment one of the most important of such rules has been ignored in the conclusion reached in that opinion, and this is that:
"If the language used in a will can by any reasonable interpretation be construed to mean that the testator referred to a possible danger or threatened calamity only as the reason for making a will at that time, the courts incline towards holding the will as not contingent."
To my mind it is patent that the language relied on to make this will contingent can certainly reasonably be construed as a statement of the occasion or reason for making the will. The first clause relied on amounts to no more than the usual preliminary statement, found in almost every will, of the testator's consciousness of the certainty of death and of the fact that the dread visitor may appear at any time. The second clause with reference to expected changes in no manner expresses any desire that the will should not take effect if the changes are not made. Nor by any possible construction can these words be construed as intending that, if the changes are not made, the will shall not take effect. The statement that she expected to build the hospital herself, if she lived, certainly does not express any intention that the bequest for the hospital was to be contingent on her death on the contemplated journey, but, on the contrary, expresses a settled and perhaps a long-considered desire, and is more persuasive toward the construction that the will is not contingent than that it is. I have been unable to find any supposable reason that a testator would leave money to a charity only in the event she died on a particular journey then in contemplation.
Neither does the reference to the indebtedness due her attorney partake of the nature of a contingency. Every person making a will does so with some sort of consciousness of the nearness of death, and this expression does not impress me as being at all unusual or different in legal effect from the expressions found in nearly all wills making some reference to the testator's debts. The statements referred to probably evince an intention on her part to write a more formal will if she lived, but do not fit the requirement that, before the testament can be held to be conditional, it must plainly provide that it is not to be effective unless a certain event transpires. As has been said:
"A will cannot be allowed to fall upon slight indication that the testator intended it to be conditional." Likefield v. Likefield,82 Ky. 589, 56 Am.Rep. 908.
In each of the three Texas cases cited, the will contained words plainly expressing a contingency, as that the will was to be void if the testator survived the sickness with which he was then afflicted (Vickery v. Hobbs, supra); or, "Being on the eve of leaving home, * * * do make and will this request in case of my death while absent" (Phelps v. Ashton, supra); or as, "Being about to undergo an operation, in case anything happens to me, I want you to see to what I have left" (giving directions in the letter as to the disposition of testator's property). The will under consideration contains no such conditional language.
Dougherty v. Helscheider, 40 Tex. Civ. App. 31, 88 S.W. 1113, is the only colorable authority supporting the contention of appellant, and it contained, as stated, words of contingent nature wholly lacking here. So the conclusion of the writer is that, to declare Mrs. Morton's will contingent, it is necessary to reverse the rule, and imply from her words a condition which is not only not plainly expressed, but which words are susceptible to the construction that the words relied on to express a condition were used merely to state the occasion for making the will.
The construction given this will, in order to come within the decision of Dougherty v. Holscheider, supra, would make the preliminary clause read:
"I am going on a journey, and may never return; and, if I do not,
this is my will"
This construction violates the rule above referred to, requiring the condition to be plainly expressed. If we turn to the American authorities outside of our own jurisdiction, they are overwhelmingly, in my opinion, against the contention that this is a conditional will. In each of the cases from other states cited in the majority opinion, where the will has been held to be contingent, a condition was clearly expressed. In Todd's Will, it was: "My wish, desire and intention now is that, if I do not return, what I own shall be divided," etc. In Morrow's Appeal it was: "I am going to town with my drill, and ain't feelin' good, and in case I shouldn't get back, do as I say on this paper." In Magee v. McNeill, in a letter to his wife, a Confederate soldier said: "And if I never get back to you, I want," etc. Like or similar language was used in all the remaining cases cited, to which the writer has had access. In a number of the other cases cited by the majority, wills containing preliminary clauses far more expressive of a condition than Mrs. Morton's will were held to be unconditional, and admissible to probate, such as Maxwell v. Maxwell and French v. French. A number of the cases cited are not accessible to the writer, except in notes to 11 A.L.R. 846; but the review of the cases in Page on Wills, §§ 81, 82, in my judgment, supports the position here taken.
I am further unable to agree with the *Page 840 
majority in the position taken that the decision in this case is not in conflict with Eaton v. Brown, supra. I am persuaded that the will there considered came much nearer to being a contingent will than this. That part of the will relied on in Eaton v. Brown, supra, to make it contingent has been quoted and is clearly expressive of the condition. If the language there used, "I am going on a journey, and may not ever return, and, if I do not, this is my last request," does not express a condition, then the language in the instant case, to the effect that "I am going on a journey and I may never come back alive, so I make this will, but I expect to make changes if I live," cannot be held to clearly express a condition.
I cannot agree with the majority conclusion that "so" is synonymous with "if." Webster's Dictionary does not so treat these words. The former is an adverb, expressing the manner or degree, while "if" is a conjunction, introducing a condition. Enough has been said to indicate the reasons I cannot agree with the conclusion reached by my brethren. In determining whether the will is contingent, no consideration has been given the validity of the bequests. Such questions can only be raised after the will has been probated and when all interested parties are before the court. Rev.St. 3433; Prather v. McClelland, 76 Tex. 574,13 S.W. 543.
Believing the judgment probating this will should be affirmed, I respectfully enter my dissent.